                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                              :            CIVIL ACTION
EMILY TRIAS                                   :
AS PARENT AND NATURAL                         :
GUARDIAN OF M.T., A MINOR,                    :
             Plaintiff,                       :
         v.                                   :            NO. 20-813
                                              :
QVC, INC.                                     :
                   Defendant.                 :

                                MEMORANDUM

      Plaintiff moves to remand this matter to the Court of Common Pleas of

Philadelphia County. ECF No. 29. Plaintiff contends that she served Defendant

with process prior to Defendant effectuating removal. Therefore, Plaintiff

contends, 28 U.S.C. § 1441(b)(2), the “forum defendant rule,” bars Defendant from

removal because, at the time of removal, Defendant was properly joined and

served and a citizen of Pennsylvania. ECF No. 29 at 9. Defendant responds that

because it mailed notice of removal to Plaintiff, thereby effectuating removal,

before Plaintiff served Defendant with process, Defendant was not “properly

joined and served” as required by § 1441(b)(2) at the time that it effectuated

removal. ECF No. 30 at 4. Therefore, Defendant contends, the forum defendant

rule does not apply, and Defendant’s removal is proper. Id.

      Defendant is required to take three steps to effectuate removal of an action




                                             1
from state court to federal court:1 (1) file a notice of removal in federal court; (2)

give written notice to all adverse parties; and (3) file a copy of the notice with the

clerk of the state court. 28 U.S.C. § 1446(d). However, the forum defendant rule

states that “[a] civil action otherwise removable solely on the basis of the

jurisdiction under section 1332(a) of this title may not be removed if any of the

parties in interest properly joined and served as defendants is a citizen of the

State in which such action is brought.” 28 U.S.C. § 1441(b)(2) (emphasis added).

       The Third Circuit has held that the “plain meaning [of the forum defendant

rule] precludes removal on the basis of in-state citizenship only when the

defendant has been properly joined and served.” Encompass Ins. Co. v. Stone

Mansion Rest. Inc., 902 F.3d 147, 152 (3d Cir. 2018), reh'g denied (Sept. 17,

2018). Therefore, a defendant may use “pre-service machinations to remove a case

that it otherwise could not” by effectuating removal prior to being served. Id. at

154.

       Here, Plaintiff is a citizen of South Dakota, and Defendant is a citizen of


       1
          Although the Third Circuit has not specifically ruled on the “question of when removal
is completed in the context of the forum defendant rule. . . [d]istrict judges within the Third
Circuit have concluded that § 1446(d) consists of three distinct procedural steps that must be met
to ‘effect the removal’ before a forum defendant is served.” Doe v. Valley Forge Military Acad.
& Coll., 2019 WL 3208178, at *5 (E.D. Pa. July 15, 2019); see also Brown v. Teva Pharm., Inc.,
414 F. Supp. 3d 738, 741 (E.D. Pa. 2019) (“The conclusion of our Court of Appeals in Diet
Drugs fits with the unambiguous text of § 1446(d) which provides that defendant give written
notice to all adverse parties and file a copy of the removal notice with the state court ‘which shall
effect removal.’”) Furthermore, this issued was not briefed or disputed by either party in this
case. See ECF No. 29 at 10-11; ECF No. 30 at 4.

                                                     2
Pennsylvania. ECF No. 29 at 5; ECF No. 1 at ¶ 6. Defendant removed this matter

based solely on diversity of citizenship. ECF No. 1.

      Neither party disputes the relevant facts in this matter. First, on February

11, 2020, Plaintiff filed her Complaint in the Court of Common Pleas of

Philadelphia County. ECF No. 29 at 5. Simultaneously with the filing of the

Complaint, the Philadelphia process server forwarded the Complaint to the Sheriff

of Chester County, as required by Pennsylvania procedural rules, and requested

that the Sheriff serve Defendant immediately, writing, “PLEASE RUSH SERVE

ASAP.” ECF No. 29-1 at 2.

      Clearly, Plaintiff knew that time was of the essence and was proceeding

against this Defendant without delaying service in any way. However, prior to the

Sheriff being able to serve Defendant with the Complaint, Defendant, apparently

using the pre-service machinations at its disposal, already had actual notice of the

filing and, on February 12, 2020, Defendant filed its Notice of Removal in the

Eastern District of Pennsylvania. ECF No. 29 at 5; ECF No. 30 at 5. That same

day, Defendant sent courtesy copies via U.S. mail to Plaintiff’s counsel of both

Defendant’s Notice of Removal to the United States District Court for the Eastern

District of Pennsylvania and Defendant’s Notice of Filing of the Notice of

Removal filed in the Court of Common Pleas of Philadelphia County,




                                             3
Pennsylvania. ECF No. 29 at 6;2 ECF No. 30 at 6.

       On February 13, 2020 at 10:54 a.m., Defendant filed its Notice of Filing of

Notice of Removal in state court.3 ECF No. 29 at 5; ECF No. 30 at 6. Four

minutes later, at 10:59 a.m., Defendant was served with process by the Chester

County’s Sheriff’s Office. ECF No. 29 at 5; ECF No. 30 at 6. The forum chosen

by Plaintiff was negated by the deft and swift actions of Defendant who took full

advantage of the mail service technique available to it.

       Plaintiff contends that she did not receive electronic notification of either

removal filing until after she had served Defendant with process and did not

receive the written letter with courtesy copies until February 19, 2020. ECF No.

29 at 6, 12. Because Plaintiff did not receive notification until after she served

Defendant, Plaintiff concludes that Defendant did not provide written notice to

adverse parties, which is required to effectuate removal, until after Plaintiff served

Defendant with process. Id. at 12. Therefore, Plaintiff claims Defendant had not

fully effectuated removal when it was served with process. Id. at 13.

Consequently, Plaintiff concludes that Defendant was properly joined and served at


       2
           Plaintiff’s Motion to Remand states, “On February 12, 2020, Defendant’s counsel sent a
letter via U.S. Mail only to Plaintiff’s counsel. The letter purported to enclose courtesy copies of
both (1) Defendant’s Notice of Removal to the United States District Court for the Eastern
District of Pennsylvania; and (2) Defendant’s Notice of Filing of the Notice of Removal filed in
the Court of Common Pleas of Philadelphia County, Pennsylvania.” ECF No. 29 at 6.
         3
           Defendant clarifies, “QVC had submitted and served the state-court notice for electronic
filing on February 12, 2020, but it was not formally accepted through the Philadelphia court’s
electronic filing system until the next morning.” ECF No. 30 at 6.

                                                     4
the time of removal, and the forum defendant rule applies to bar removal. Id.

       However, Federal Rule of Civil Procedure 5 states that “[a] paper is served

under this rule by . . . mailing it to the person’s last known address—in which

event service is complete upon mailing.”4 Fed. R. Civ. P. 5(b)(2) (emphasis

added). Therefore, Defendant contends that it served Plaintiff with the proper

notices at the time that it mailed the notices on February 12, 2020, not when

Plaintiff received them.

       This Court finds that Defendant completed service for purposes of 28 U.S.C.

§ 1446(d) when it mailed written notice of removal, and not when Plaintiff

received written notice of removal. Therefore, Defendant effectuated removal on

February 13, 2020 at 10:54 a.m., when it filed its Notice of Filing of Notice of

Removal in state court and completed all three requirements for removal.

Defendant was not served until 10:59 a.m., four minutes later. Therefore,

Defendant was not “properly joined and served” at the time of removal. 28

U.S.C. 1441(b)(2) (emphasis added). Thus, the forum defendant rule does not

apply, and removal was proper.

       Clearly, Defendant here took advantage of these “pre-service machinations

to remove a case that it otherwise could not” have removed. Encompass Ins. Co.,

902 F.3d at 152. Defendant had the wherewithal to win the race to the courthouse

       4
        Fed. R. of Civ. P. 5(1)(E) states that “paper” includes “a written notice, appearance,
demand, or offer of judgment, or any similar paper.”

                                                    5
by a photo finish of four minutes, taking advantage of the rules allowing service of

notice to be complete at the point of mailing while requiring deputized delivery

service for service of process of a Complaint. Thus, Defendant simply placed his

notice of removal in the mail on February 12, 2020, and it was considered served at

that time. Yet Plaintiff had submitted the Complaint for deputized service the day

before, on February 11, and Defendant clearly had notice of the filing of the

Complaint by February 12, but Defendant was not considered served until

February 13, 2020 at 10:59 a.m. when the Chester County Sheriff’s Office

conducted in-person service.5

       Even though the Third Circuit did not conclude that this practice was wide-

spread, it noted the concern that, based on the “technological advances since

enactment of the forum defendant rule,” defendants are capable of “monitor[ing]

dockets electronically,” which unabashedly gives “defendants an advantage in a

       5
          Pennsylvania Rule of Civil Procedure 440 allows service by mail of “all legal papers
other than original process filed in an action or served upon any party.” Because Plaintiff was
serving the Complaint for the purpose of giving notice of an original process having been filed
against the Defendant, she was unable to do so by mail, which put her at a distinct disadvantage
in this race as compared to Defendant who won the race by simply putting notice in the mail.
The original process rule, Pa. R. Civ. P. 404, ensures Defendant is put on notice to respond to the
Complaint or suffer a default judgment, and, therefore, it requires personal service. It does not
exist for the additional purpose of providing Defendant with more time to remove the case when
the forum defendant rule would otherwise bar removal. Query the result of a race if Plaintiff, in
addition to giving a filed copy of the Complaint for personal service under Pa. R. Civ. P. 404 to
the process server, also put a copy of the filed Complaint as another “legal paper” in the mail to
Defendant at the address alleged in the Complaint for the discrete and different purpose of
making service under Pa. R. Civ. P. 404 for all other reasons, such as issues regarding removal.
Query further whether this mailing at the time of filing of the Complaint would put Plaintiff on
equal footing in terms of “service” and whether that “service” of this other legal paper would
come within the legislative concept of “joined and served.”

                                                    6
race-to-the-courthouse removal scenario.” Encompass Ins. Co., 902 F.3d at 154.

In this case, Defendant plainly took advantage of these technological advances to

win this “race-to-the-courthouse removal scenario.” Id.

      Plaintiff’s Motion to Remand (ECF No. 29) is denied. An appropriate order

will follow.

                                            BY THE COURT:

                                            /s/ Chad F. Kenney
DATE: April 2, 2020                         CHAD F. KENNEY, JUDGE




                                            7
